DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly amended claim 3 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 3 is now amended to claim that "the gap is filled with a filling layer."  Such features are shown in Figure 2, a non-elected invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 3 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (10964448) in view of Gundel (2015/0294760, Gundel '760).
 	Wright et al. (Figs 3A-3B) discloses a flat cable comprising a signal unit set formed by at least two signal units (304a, 304b) arranged substantially on the same plane at an interval or side by side; a gap is disposed between the at least two signal units: each signal unit having a first core line and a first earth line wherein each of the first core line and the first earth line directly contact one another; a first shielding insulating film (310) wrapping the first core line and the first earth line, wherein the first core lime comprises two first core wires: an insulating layer, wherein the insulating layer is a one-piece structure, is formed by splicing and bonding a piece of insulating film of uniform thickness, the insulating film comprises a first end and a second end (332a/332b), and a splicing point at the first end and the second end of the insulating film is located on an upper side or a 
 	Wright et al. does not disclose 0.25 <d1/D ≤ 1 (re claim 1).

    PNG
    media_image1.png
    259
    552
    media_image1.png
    Greyscale

Gundel'760 discloses a flat cable (Fig. 11) comprising 0.25 < d1/D ≤ 1, wherein d1 is a vertical distance between a lowest point of the insulation film located on the upper side of the signal unit set to a highest point of the insulation film on the lower side of the signal unit set, and D is a vertical maximum diameter of each signal unit ([0054], H2 roughly equal to about half of D).  
 	




    PNG
    media_image2.png
    395
    826
    media_image2.png
    Greyscale

  	It would have been obvious to one skilled in the art to apply the ratio between the distances, as taught by Gundel'760, in the flat cable of Wright et al. to meet the specific use of the resulting cable such as narrowing the gap between the signal units.
 	Modified cable of Wright et al. also discloses that the insulating layer and the signal unit set are bonded and fixed by an adhesive (col. 6, lines 39-41), wherein the insulating layer on the upper surface of the set and the insulating layer on the lower surface of the set are not in contact with each other (re claim 2); the length of the overlapping adhesive portion is greater than or equal to 1mm (col. 5, line 50) (re claim 5); the insulating layer contacts an entire upper surface of each of the signal units and extends from a left side and a right side to the lower surface
of each of the signal units; or the insulating layer entirely wraps the lower surface of each of the signal units and extends from the right side and the left side to the 
 	Re claims 16 and 17, the insulating layer of Wright et al. is an insulating film or a plastic coating or an insulating sleeve.  It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, extrusion injection molding and hot press molding, which is recited in the claim. In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

6.	Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. in view of Gundel'760 as applied to claim 5 above, and further in view of Gundel (2019/0198199, Gundel'199).
 	Wright et al., as modified, discloses the invention substantially as claimed including the insulating film entirely wrapping the upper surface of the signal unit set and extending from the left side and the right side to the lower surface of the signal unit set; or the insulating film entirely wrapping the lower surface of the signal unit set and extending from the right side and the left side to the upper surface of the signal unit set, wherein the first end and the second end of the .

Response to Arguments
7.	Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that Wright does not disclose an insulating layer being "a one-piece structure" and being formed by splicing and bonding.  Examiner would disagree.  Insulating layer 308 of Wright is a one-piece structure and formed by splicing and bonding the first end and the second end of the layer.
 	Applicant also argues that Wright does not disclose "a gap between two signal units" and "the insulating layer curving inward the gap."  Examiner would disagree because Wright does disclose such features, see Figures 3A and 3B.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/CHAU N NGUYEN/Primary Examiner, Art Unit 2847